DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-6, 8-15, 28-32
Withdrawn: 
NONE
Rejected:
1-6, 8-15, 28-32
Amended: 
1, 6, 8, 9, 11-13
New: 
28-32
Independent:
1, 28


Claim Interpretation
Claims 1 and 28 mention the limitation “reel-to-reel process including an anneal” which is also known in the art more conventionally as “continuous annealing” (see instant specification at [0004], etc.).
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including identifying where any alternative interpretation is supported in the original specification) in response to this action.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 6, 9-12, 14, 15, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet (US 9,938,612) in view of Pereira (US 2008/0057799).
Concerning amended claim 1 and new claim 28, De Smet teaches a method of heat treating and forming a 6xxx aluminum alloy heat treatable strip by alternatively coiling and continuous processing, said process comprising the steps:
Amended claim 1
De Smet
1ST Continuous process- anneal to solutionize
Continuous anneal 360-580C
Quench
Quench
2nd Continuous process-rolling reduction
Cold roll
Roll cladding
-
Precipitation hardening
Pre-age and natural aging


see De Smet at column 2, lines 29-37 and column 3, line 60, which overlaps the claimed processing steps (see Table above). The pre-aging and natural aging of De Smet (see column 3 line 60) meet the instant “precipitation hardening heat treatment” step. 
De Smet does not teach cladding the Al-Mg-Si alloy strip by roll cladding (amended claim 1). However, Pereira teaches cladding (by roll cladding or 
Concerning claim 2, De Smet teaches applying said process to 6xxx aluminum alloys (column 4 line 24).
Concerning claim 6, De Smet does not specify if the heat treating by aging is done in a batch or continuous manner. It would have been within the level of one of skill in the art to have batch processed (in a coil) the Al-Mg-Si rolled and heat treated strip of De Smet, as batch processing is well accepted as a suitable method of heat treating aluminum coiled strip. 
Concerning claims 9 and 10, Pereira teaches said cladding is followed by forming or stamping various electrical components [0030] such as electrical connectors.
Concerning claim 11, Pereira teaches said roll-cladding can be cold rolling [0029}. It would have been within the level of one of skill in the art to have roll clad as taught by Pereira in a continuous “reel-to-reel” manner, as Pereira teaches the aluminum strip is processed in an elongated sheet form (see Fig. 3 of Pereira, which is an example of a continuous rolling train).
Concerning claim 12, as well as new claims 28 and 30, Pereira teaches the layer of Cu (#14 at Fig. 3) can be electroplated [0029]. Pereira does not specify said electroplating is done in a (separate, third stage) reel-to-reel process, but instead is done concurrently with the second reel-to-reel process. However, it would have been 
Concerning claim 14, Pereira teaches stamping at Fig. 4 #74 [0030].  Concerning claim 15, Pereira teaches the electrical interconnect component can be a connector [0004].

6.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet (US 9,938,612) and Pereira (US 2008/0057799) as applied to claim 28 above, further in view of Carter (US 4,430,166).
De Smet and Pereira are discussed above. Concerning claim 31, neither De Smet nor Pereira teach the rate of the third reel-to-reel processing line (electroplating). However, Carter teaches conventional speeds of continuous electroplating range from 100 ft/min to 1000 ft/min (column 16 lines 19-27). It would have been obvious to one of ordinary skill in the art to have performed the reel-to-reel/continuous processes of annealing, cladding, and electroplating taught by De Smet and Pereira with a continuous electroplating speed of 100 ft/min to 1000 ft/min (which meets the claimed minimum), because Carter teaches said speed is conventional in the art of electroplating metal strips continuously (column 16 lines 19-27).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet and Pereira as applied to claim 1 above, further in view of ASM Handbook Vol 4B, “Types of Heat Treating Furnaces” pp 83-107.
De Smet and Pereira are discussed above. Concerning claim 5, it would have been obvious to one of ordinary skill in the art to supply a water bath for quenching after annealing, because De Smet teaches water quenching after continuous annealing (column 5 line 65). De Smet does not specify a strand or tube furnace. However, “ASM Handbook Vol 4B” teaches strand furnaces are a typical continuous heat treatment furnace (p 94, 1st column, 2nd paragraph), suitable for annealing strips (p 100). It would have been obvious to one of ordinary skill in the art to have performed the process of continuous heating Al-Mg-Si alloy strips taught by De Smet and Pereira, with a strand furnace, because “ASM Handbook Vol 4B” teaches strand furnaces are suitable for heating strips.

8.	Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet and Pereira as applied to claims 12 and 28 above, and further in view of “Surface Engineering of Aluminum and Aluminum Alloys” ASM Handbook Vol. 5 Surface Engineering, pp 784-804.
De Smet and Pereira are discussed above. Pereira mentions electroplating but does not teach the details of the process. However, ASM Handbook Vol 5 teaches that alkaline cleaning (p 789) and alkaline etching (p 793), as well as a zincate treatment (p 797) are common pretreatments before electroplating. Further, ASM Handbook Vol 5 teaches electroplating deposits of Cr, Ni, Cu, Sn, Zn, Ag, and Au to protect the surface .

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet and Pereira as applied to claim 1 above, further in view of Kusakari et al (US 2011/0132659).
De Smet and Pereira are discussed above. Neither De Smet nor Pereira teach annealing under an atmosphere of nitrogen and hydrogen. However, Kusakari teaches heat treating Al-Mg-Si alloy under an atmosphere of N2 mixed with H2 creates a reducing atmosphere and suppresses the generation of an oxide film on the surface of said Al-Mg-Si alloy [0047]. It would have been obvious to one of ordinary skill in the art to have used a reducing atmosphere of N2 and H2 when performing the heat treating and cladding process of De Smet and Pereira, because Kusakari teaches said atmosphere suppresses the generation of an oxide film.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Pereira, and Kusakari as applied to claim 3 above, further in view of ASM Handbook Vol 4B, “Types of Heat Treating Furnaces” pp 83-107.
st column, 2nd paragraph), suitable for annealing strips (p 100). It would have been obvious to one of ordinary skill in the art to have performed the process of continuous heating Al-Mg-Si alloy strips taught by De Smet, Pereira, and Kusakari, with a strand furnace, because “ASM Handbook Vol 4B” teaches strand furnaces are suitable for heating strips.

11.	Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet and Pereira as applied to claims 1 and 28 above, further in view of ASM Handbook Vol. 2 “Electrical Contact Materials”, p 840-868.
De Smet and Pereira are discussed above. Neither De Smet nor Pereira teach plating aluminum with Sn, Ni, Al, Ag, Au, or alloys thereof (claim 8) or Au, Ag, or Pd (claim 29). However, ASM Handbook Vol. 2 teaches that aluminum can be plated with Cu, Ag, or Sn in order to minimize oxidation and thereby improve properties as an electrical contact material (p 849, 1st column). It would have been obvious to replace the plating material Cu (taught by Pereira) with Ag or Sn, because ASM Handbook Vol. 2 teaches said materials are suitable equivalents for improving the electrical contact properties of electrical contacts made from aluminum.

Response to Arguments/Amendments
In the response filed on November 12, 2020, applicant amended claims 1, 6, 8, 9, 11-13, added new claims 28-32. The examiner agrees that no new matter has been added. 
The examiner has clarified how certain terms in the instant claims have been interpreted for purposes of this Office Action; see the ‘Claim Interpretation’ section above.
Applicant’s argument that De Smet is not combinable with Pereira because De Smet is drawn to automotive body members and Pereira is drawn to flat sheet has not been found persuasive. De Smet is broadly drawn to rolled sheet to be subjected to further forming (abstract, etc.).
Applicant’s arguments that the instant invention is allowable because the prior art of Pereira does not teach continuous processing has not been found persuasive. The examiner maintains that Pereira at Fig. 3 & 4 teach a continuous/reel-to-reel process of cladding aluminum with copper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/19/2021